Case 1:19-cv-00109-SM Document 48-32 Filed 05/18/20 Page 1 of 2




      Exhibit 32
                       Case 1:19-cv-00109-SM Document 48-32 Filed 05/18/20 Page 2 of 2
From: Adam J. Knowlton-Young on behalf of Adam J. Knowlton-Young <Adam.J.Knowlton-Young@dartmouth.edu>
Sent: Friday, December 22, 2017 11:34 AM EST
To: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>; Anne B. Hudak <Anne.B.Hudak@dartmouth.edu>
Subject: Judicial Affairs - Deadline to submit materials was December 15
Attachment(s): "Anderson, M. '18 - scheduling letter(Email).pdf"
Dear Mark,

Your deadline for submitting a written statement or additional materials was December 15th, as outlined in your scheduling
letter sent December 8, 2017 (see attached). As would be the case for any other student, if you submit materials prior to the
case packet being sent out to the COS they would be considered for inclusion at the discretion of the Hearing Chair, and
may not be included. Please send in any materials you want considered for inclusion in the packet as soon as possible.

Please be aware that as Anne and I communicated in our last conversation with you, the COS Chair will only be allowing
materials or discussion of information related to the allegations and associated behavior. The COS is not a venue for
addressing your concerns about the previous hearing or concerns with College procedures.

After 12 noon today I may not be able to respond to communications until after my return to work on January 2, 2018.

Sincerely,
Adam

Adam Knowlton-Young
Office of Judicial Affairs
Dartmouth College
603-646-3482

From: Mark I. Anderson
Sent: Thursday, December 21, 2017 4:25:29 PM
To: Anne B. Hudak; Adam J. Knowlton-Young
Subject: Re: Response to December 19 emails

Dean Adam, Anne,
I would like you to answer the following as soon as possible, and to schedule another recorded phone call with either of you
sometime tomorrow.

       Kevin O’Leary suggested I ask you if the College will pay my room & travel costs to attend my hearing on January th8
       in person, and so I wanted to know if this might be possible.
       May I ask for the deadline by which I need to submit information in advance of my hearing to be moved back as far as
       possible (at least until the 3rd when people will even be back at work to review it anyways). Again, I did not turn in my
       statement of understanding on time by November 14th because Katharine Strong committed a series of ludicrous,
       abusive behaviors that made it virtually impossible for me (or any reasonable person in my position) to comply with the
       deadline I (allegedly) failed to meet. Additionally, it has been virtually impossible for me to complete these materials, or
       prepare what I need to submit to the COS before my hearing, because my time in the past few months has been spent
       primarily trying to prevent employees of the College from causing me additional harm, or get them to provide me
       information which I have been promised (by the director of JAO in a recorded conversation, amongst other instances),
       need to complete my statement of understanding, prepare the materials I need to submit to the COS in advance of my
       hearing, and finally, have been asking for since about October 27th, 2017.

Sincerely,
Mark Anderson




                                                                                                                 DARTMOUTH004840
